Citation Nr: 0111284	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder, claimed as female disorder of unknown etiology.

2.  Entitlement to service connection for residuals of a 
vastus lateralis tear.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right eye pupil 
dilation.

6.  Entitlement to service connection for fibrocystic breast 
disease.

7.  Entitlement to service connection for cervical spine 
strain.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for residuals of a left 
fibula fracture.

10.  Entitlement to service connection for residuals of a 
left eyebrow laceration.

11.  Entitlement to service connection for compression 
fractures and arthritis of the lumbar spine.

12.  Entitlement to service connection for residuals of rib 
fractures.

13.  Entitlement to service connection for arthritis of the 
rib cage.

14.  Entitlement to service connection for residuals of a 
heart contusion.

15.  Entitlement to service connection for residuals of a 
lung contusion.

16.  Entitlement to service connection for an unspecified 
dental condition, claimed as due to trauma.  

17.  Entitlement to service connection for residuals of head 
trauma.

18.  Entitlement to service connection for residuals of a 
laparoscopy at the lower navel.

19.  Entitlement to service connection for a left ankle 
neuroma.

20.  Entitlement to service connection for arthritis of the 
left leg and knee.

21.  Entitlement to service connection for arthritis of the 
left foot.

22.  Entitlement to an increased rating for residuals of 
fractures of the left second and third metatarsals, currently 
evaluated as 10 percent disabling.

23.  Entitlement to a compensable rating for residuals of a 
left hip fracture.

24.  Entitlement to an increased rating for residuals of a 
left femur fracture, currently evaluated as 10 percent 
disabling.

25.  Entitlement to an increased rating for residuals of a 
left distal tibia fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
November 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Boise Regional Office (RO) which denied 
service connection for a gynecological disorder, residuals of 
a vastus lateralis tear, hearing loss, tinnitus, right eye 
pupil dilation, fibrocystic breast disease, cervical spine 
strain, PTSD, residuals of a left fibula fracture, residuals 
of a left eyebrow laceration, compression fractures and 
arthritis of the lumbar spine, residuals of rib fractures, 
arthritis of the rib cage, residuals of heart and lung 
contusions, a dental disability, residuals of head trauma, 
residuals of a laparoscopy at the lower navel, left ankle 
neuroma, and arthritis of the left leg, knee, and foot, on 
the basis that the claims were not well grounded.  In 
addition, the RO denied a rating in excess of 10 percent for 
residuals of metatarsal fractures of the left foot, a 
compensable rating for residuals of a left hip fracture, and 
ratings in excess of 10 percent for residuals of a left femur 
fracture, and residuals of a left distal tibia fracture.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that appears to 
be necessary to comply with the VCAA.  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

Initially, the Board notes that it appears that the veteran's 
service medical records are incomplete.  According to the 
veteran, she was involved in a serious motor vehicle accident 
on July 4, 1987, in which she sustained numerous traumatic 
injuries, including a head injury, contusions of the heart 
and lungs, rib fractures, and numerous fractures of the left 
lower extremity.  She claims to have been unconscious for two 
hours following the accident and states that she does not 
remember anything for one week afterwards due to her head 
injury.

While the service medical records obtained from the National 
Personnel Records Center (NPRC) include a September 1987 
Medical Board report detailing residual injuries of the left 
lower extremity, actual records of treatment following the 
July 1987 automobile accident are not of record.  In fact, 
these service medical records are entirely negative for any 
mention of many of the disabilities claimed by the veteran, 
including a vastus lateralis tear, hearing loss, tinnitus, 
right eye pupil dilation, cervical spine strain, PTSD, 
compression fractures or arthritis of the lumbar spine, 
arthritis of the rib cage, a head injury, or dental trauma.

According to notations in the record, the veteran was treated 
immediately after the July 1987 automobile accident at the 
Baltimore Shock Trauma Center.  She was thereafter 
transferred to Patterson Army Community Hospital in Fort 
Monmouth, N.J., for further treatment, apparently including 
surgery and physical therapy.  In light of the nature of the 
veteran's numerous claims, the Board believes that the RO 
should attempt to assemble records of treatment following the 
July 1987 automobile accident.  This may include contacting 
the NPRC, the Baltimore Shock Trauma Center, Patterson Army 
Community Hospital, or other appropriate repository of 
records.  See VCAA (to be codified at 38 U.S.C.A. 
§ 5103A(c)(1) (The assistance provided by the Secretary shall 
include obtaining the claimant's service medical records and 
other relevant records pertaining to the claimant's active 
service that are held or maintained by a governmental 
entity)); see also VCAA (to be codified at 38 U.S.C.A. § 
5103A(b)(3) (Whenever the Secretary attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile).  

It is also noted that the veteran may have copies (or the 
originals) of some of her service medical records.  In 
January 2000, she submitted approximately 300 pages of 
documents, many of which were medical records she had 
annotated and highlighted.  The majority of these records 
appear to be duplicative of evidence previously considered; 
however, some of these records appear to be additional 
service medical records.  Unfortunately, the records 
submitted by the veteran appear to be incomplete; they are in 
no particular order, some are undated, and some are excerpts 
of longer documents.  It is important that the veteran's 
complete medical records be available for adjudication of her 
claims.  Thus, if the RO is unable to obtain a complete set 
of her service medical records from the official sources 
mentioned above, the RO should contact the veteran to obtain 
a complete set of her service medical records.

With respect to post-service medical records, it appears that 
the veteran received follow-up medical treatment at the 
Fairchild Air Force Base Hospital in Spokane, Washington, and 
at the Spokane VA Medical Center.  It does not appear that 
complete records of this treatment have been associated with 
the claims folder.  Thus, the RO must take the necessary 
steps to obtain these records.  Id; see also VCAA (to be 
codified at 38 U.S.C.A. § 5103A(b)(1) (The Secretary must 
make every reasonable effort to obtain relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain)).

The Board also notes that the VCAA provides that, in the case 
of a claim for disability compensation, the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1).  In this case, the veteran 
has not been afforded a VA medical examination in connection 
with her numerous claims of service connection.  Regarding 
her claims for increased ratings, the Board notes that the 
veteran underwent a VA medical examination in August 1999.  
However, the examiner indicated that the veteran's claims 
folder was not available for review in conjunction with the 
examination of the veteran.  Thus, the Board finds that 
additional medical examinations are necessary, as set forth 
in more detail below.

It is also noted that the veteran has claimed entitlement to 
service connection for PTSD on the basis that she had several 
traumatic experiences in service, which she feels resulted in 
PTSD.  First, she claims that during a visit to the emergency 
room for a sinus infection, she was given a pelvic 
examination by two individuals whom she believes were 
"playing doctor."  She stated that she did not report this 
incident, but that her best friend, Lisa Miller, was with 
her.  

The veteran also claims that she was pursued by her 
commanding officer, whom she identifies by name in her 
January 2000 Notice of Disagreement, while she was stationed 
at Fort Monmouth.  She claims that he began harassing and 
threatening her when she refused his advances.  She alleges 
that on one occasion, her commanding officer sought revenge 
by having her and her friends arrested "on numerous false 
charges."  She further claims that one of the arresting 
officers then sexually and physically abused both her and her 
friends.  She claims that she tried to file charges against 
the officer, but was advised that if she did so, the military 
police would "file numerous articles of this and that" 
against her, which would result in an dishonorable discharge.  
She apparently did not pursue the charges.  

Finally, she claims that, after her transfer to Fort 
Hamilton, she began dating another soldier, Joy Martinez, who 
was later murdered in May 1987.  She states that she tried to 
commit suicide shortly thereafter and was given two weeks of 
emergency leave.  Upon her return, she stated that she was 
thereafter transferred back to Fort Monmouth.  In July 1987, 
she stated that she was involved in a car accident which took 
the life of one of the passengers in the car.  She claims 
that she now has nightmares and flashbacks of all of these 
traumatic in-service events.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (DSM-IV), 
a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

In this case, the veteran has not yet been afforded a VA 
psychiatric examination in connection with her claim.  In 
addition, the RO has not yet made an attempt to verify the 
veteran's claimed stressors.  In that regard, the Board 
observes that VA has established evidentiary procedures for 
PTSD claims based on personal assault.  VA Adjudication 
Procedure Manual M21-1, Part III, 5.14(c) (Feb. 20, 1996) 
(updated April 30, 1999).  This provision cites the need to 
gather information from secondary sources in cases of non-
combat related PTSD claims, including statements from 
confidants or family, police reports, copies of diaries or 
journals, or behavior changes documented or observed at the 
time of the incident.  In view of the foregoing, the Board 
finds that additional development is also necessary with 
respect to the veteran's claim of service connection for 
PTSD.  

To ensure that VA has met its duty to assist in developing 
pertinent facts and to ensure due process of law, the case is 
remanded for the following development:

1.  The RO should contact the veteran and 
afford her the opportunity to identify the 
names, addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to her claims.  After securing 
any necessary authorization for the 
release of medical information, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran that have not been previously 
secured.

2.  Regardless of the veteran's response, 
the RO should contact the NPRC, the 
Baltimore Shock Trauma Center, or other 
appropriate repository of records and 
request copies of all of the veteran's 
service medical and dental records.  All 
efforts to obtain such records should be 
documented in the claims folder.  If the 
RO is unable to obtain a complete set of 
the veteran's service medical records from 
official sources, such as the NPRC and/or 
the Baltimore Shock Trauma Center, the RO 
should contact the veteran and ask her to 
provide a complete set of her service 
medical records.

3.  The RO should also contact the 
Fairchild Air Force Base hospital in 
Spokane, Washington, and request copies of 
all treatment records pertaining to the 
veteran that have not been previously 
secured.  

4.  The RO should also contact the Spokane 
VA Medical Center and request copies of 
post-service treatment records pertaining 
to the veteran that have not been 
previously secured.

5.  The veteran should be afforded a VA 
gynecological examination to resolve the 
medical issues involved in her claim of 
service connection for a gynecological 
disorder and her claim of service 
connection for fibrocystic breast disease.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination of the veteran.  
After examining the veteran and reviewing 
the pertinent medical evidence in the 
claims file, the examiner is requested to 
provide an opinion as to the following:  
(1) Does the veteran currently have an 
identifiable gynecological disorder? (2) 
If so, what is the etiology and likely 
date of onset of that gynecological 
disorder? (3) Did any gynecological 
disorder found on examination clearly and 
unmistakably preexist the veteran's 
military service (given the notations of 
an irregular menstrual cycle on her May 
1985 military enlistment medical 
examination)? (4) If so, is it at least as 
likely as not that such gynecological 
disorder was aggravated during the 
veteran's active service beyond the 
natural progression of the disease?

With respect to the veteran's claim of 
service connection for fibrocystic breast 
disease, the examiner should provide an 
opinion as to whether the veteran's 
fibrocystic breast disease clearly and 
unmistakably preexisted her period of 
service (given the findings of fibrosis 
adenosis of the right breast and bilateral 
fibrocystic breast disease, moderate, on 
her May 1985 military enlistment medical 
examination).  If her fibrocystic breast 
disease is determined to have preexisted 
her active service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such 
fibrocystic breast disease was aggravated 
in service beyond the normal progress of 
the disease.  A complete rationale for any 
opinion expressed by the examiner must be 
provided.

6.  The veteran should be afforded a VA 
audiometric examination to determine the 
nature and etiology of any current hearing 
loss or tinnitus.  The claims folder must 
be made available to the examiner for 
review in conjunction with the examination 
of the veteran.  After examining the 
veteran and reviewing the pertinent 
medical evidence in the claims file, the 
examiner is requested to provide an 
opinion as to the following questions:  1) 
Does the veteran currently have a current 
hearing loss or tinnitus disability?  2) 
If so, is it as least as likely as not 
that any current hearing loss or tinnitus 
disability is causally related to the 
veteran's period of active service or any 
incident therein?  A complete rationale 
for any opinion expressed by the examiner 
must be provided.

7.  The veteran should be afforded a VA 
dental examination to determine the nature 
and etiology of any current dental 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  After examining the veteran and 
reviewing the pertinent medical evidence 
in the claims file, the examiner is 
requested to provide an opinion as to 
whether the veteran currently exhibits any 
dental disability which is causally 
related to her active military service or 
any incident therein.  A complete 
rationale for any opinion expressed by the 
examiner must be provided.

8.  The veteran should be afforded a VA 
medical examination for the purposes of 
resolving the medical issues involved in 
her claims of service connection for a 
vastus lateralis tear, right eye pupil 
dilation, left eyebrow fracture, heart 
contusion, lung contusion, head trauma, 
and residuals of a laparoscopy at the 
lower navel.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination of the 
veteran.  After examining the veteran and 
reviewing the pertinent medical evidence 
in the claims file, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has any 
residual disability as a result of claimed 
in-service vastus lateralis tear, right 
eye pupil dilation, left eyebrow 
laceration, heart contusion, lung 
contusion, head trauma, or laparoscopy at 
the lower navel.  A complete rationale for 
any opinion expressed by the examiner must 
be provided.

9.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
resolving the medical issues involved in 
her claims of service connection for 
cervical spine strain, left fibula 
fracture, compression fracture or 
arthritis of the lumbar spine, rib 
fractures, arthritis of the rib cage, 
left ankle neuroma, arthritis of the left 
leg, knee, and foot, and her claims for 
increased ratings for residuals of 
metatarsal fractures of the left foot, 
residuals of a left hip fracture, 
residuals of a left femur fracture, and 
residuals of a left tibia fracture.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  

After examining the veteran and reviewing 
the pertinent medical evidence in the 
claims file, the examiner is requested to 
provide an opinion as to the following 
questions:  1) Does the veteran currently 
exhibit any cervical spine strain, 
residuals of a left fibula fracture, 
compression fracture or arthritis of the 
lumbar spine, residuals of rib fractures, 
arthritis of the rib cage, left ankle 
neuroma, or arthritis of the left leg, 
knee, and foot?  2) If any of these 
disabilities are found on current 
examination, is it as least as likely as 
not that any such disability is causally 
related to the veteran's active service or 
any incident therein?

The examiner should also be requested to 
provide a detailed report of all 
manifestations attributable to the 
veteran's service-connected fractures of 
the left hip, femur, distal tibia, and 
second and third metatarsals. Range of 
motion of the affected joints should be 
recorded and the examiner should comment 
on the functional limitation, if any, 
caused by these disabilities.  This 
discussion should include notations on 
the presence or absence of any objective 
manifestation that would demonstrate 
functional impairment due to pain 
attributable to the service-connected 
disabilities, such as pain on movement, 
swelling, deformity or atrophy of disuse 
or any other objective finding.  

10.  With respect to the claim of service 
connection for PTSD, since the veteran has 
alleged stressors which involve 
allegations of non-combat personal 
assault, the RO should develop the claim 
in compliance with Patton, supra, to 
include requesting any supporting evidence 
from alternative sources identified by the 
veteran and any additional alternative 
sources deemed appropriate if the veteran 
has provided sufficiently detailed 
information to make such a request 
feasible.

11.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

12.  Following the above, the RO should 
determine whether any evidence added to 
the record warrants a VA psychiatric 
opinion or examination.  If the RO finds 
that a psychiatric examination is 
warranted, the veteran should be afforded 
a VA psychiatric examination to determine 
whether the veteran currently has PTSD as 
a result of her claimed in-service 
stressors.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination of 
the veteran.  After examining the veteran 
and reviewing the pertinent evidence of 
record, the examiner should be requested 
to provide an opinion as to the 
following:     1) Does the veteran 
currently have PTSD?  2) If a diagnosis 
of PTSD is appropriate, the examiner 
should determine whether the in-service 
stressor(s) found to be established by 
the RO are sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors.  The 
report of the examiner should include a 
complete rationale for all opinions 
expressed.

13.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If they are not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

14.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

15.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals


 



